ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
The 2015 amendment to Florida’s informed consent law for termination of pregnancies, section 390.0111(3)(a) of the Florida Statutes, created a 24-hour wait*1142ing period. We previously reversed the trial court’s temporary injunction against implementation of the amendment, because we found the injunction order deficient both factually and legally. State v. Gainesville Woman Care LLC, 187 So.3d 279 (Fla. 1st DCA 2016). The Florida Supreme Court quashed that decision, remanding “with instructions that the temporary injunction and accompanying stay ... remain in effect pending a hearing on Petitioners’ request for a permanent injunction.” Gainesville Woman Care, LLC v. State, 42 Fla. L. Weekly S183a, 210 So.3d 1243, 2017 WL 633772 (Fla. Feb. 16, 2017). We therefore remand this matter to the trial court for further proceedings as directed by the supreme court.
B.L. THOMAS and KELSEY, JJ., and STONE, WILLIAM F., Associate Judge, CONCUR.